TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00587-CR



                                     Cathy Lynn Gilstrap, Appellant

                                                     v.

                                      The State of Texas, Appellee


     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
            NO. 01-987-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




                 The record reflects that prosecution of this cause was dismissed by the district court on the

State=s motion. There being no conviction, there is nothing to appeal. The State=s motion to dismiss is

granted and the appeal is dismissed for want of jurisdiction. Counsel=s motion to withdraw is dismissed.




                                                  Lee Yeakel, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: October 24, 2002

Do Not Publish